Name: Council Regulation (EEC) No 660/84 of 13 March 1984 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the People' s Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Algeria, for the period 1 November 1983 to 31 October 1984
 Type: Regulation
 Subject Matter: Africa;  trade policy;  European construction;  processed agricultural produce
 Date Published: nan

 16. 3 . 84 Official Journal of the European Communities No L 73/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 660/84 of 13 March 1984 on the conclusion of the Agreement in the form of an exchange of letters between die European Economic Community and die People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Algeria, for the period 1 November 1983 to 31 October 1984 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria ('), which entered into force on 1 November 1978, and in particular to Annex B thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, falling within subheading 15.07 A I of the Common Customs Tariff and originating in Algeria, for the period 1 November 1983 to 31 October 1984, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil falling within subheading 15.07 A I of the Common Customs Tariff and originating in Algeria, for the period 1 November 1983 to 31 October 1984, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment for the purpose of binding the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its . entirety and directly applicable in all Member States. Done at Brussels, 13 March 1984. For the Council The President C. CHEYSSON (') OJ No L 263, 27 . 9 . 1978, p. 2. /